        Case 2:20-mj-00191-DB Document 3 Filed 12/17/20 Page 1 of 1

                                                                          FILED
                        UNITED STATES DISTRICT COURT               December 17, 2020
                       EASTERN DISTRICT OF CALIFORNIA              CLERK, US DSITRICT COURT
                                                                     EASTERN DISTRICT OF
                                                                          CALIFORNIA


UNITED STATES OF AMERICA,                       Case No. 2:20-mj-00191-DB

                 Plaintiff,

      v.                                             ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
AARON JAMES STOCK,

                 Defendant.

TO:    UNITED STATES MARSHAL:

      This is to authorize and direct you to release AARON JAMES STOCK ,

Case No. 2:20-mj-00191-DB Charge 18 USC § 922(a)(6), from custody for the

following reasons: for the following reasons:

                 X     Release on Personal Recognizance

                       Bail Posted in the Sum of $

                               Unsecured Appearance Bond $

                               Appearance Bond with 10% Deposit

                               Appearance Bond with Surety

                               Corporate Surety Bail Bond

                              (Other):                         .

      Issued at Sacramento, California on December 17, 2020 at 3:23 p.m.

 Dated: December 17, 2020
